DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the amended claims submitted 27 May 2021, the examiner concurs with applicant that the amended claims do not constitute new matter.

Regarding the previous rejection on the ground of 35 U.S.C. 101, the rejection on these grounds is now withdrawn.

Regarding the applicant’s arguments regarding the previous rejection under 35 U.S.C. 103 submitted 27 May 2021, examiner finds them unpersuasive.

Applicant asserts that the combination of Paik et al. US Pat 6076088 and Agrawal et al. US PG Pub 20050055327 A1 fail to establish a prima facie case for obviousness, and that they do not disclose or suggest each and every limitation recited in claim 1. Applicant then first asserts that Paik et al. does not disclose wherein at least one source is a private source. Examiner notes that the original claim 2, from which the cited amended language in the current amended claim 1 originated, stated that the source could be either public or private. However, as Agrawal et al. is also included in the rejection, this narrowing of the claim is still covered. Agrawal et al. [0046] states “FIG. 1 portrays an exemplary overall environment in which a uniform search system 
Applicant further amended the claim to state that the pre-processed documents are from “the private data source” (see examiner’s previous comments regarding this), and that the pre-processing is aimed to “conversion thereof to a JavaScript Object Notation (JSON) format”. As applicant notes, while Paik et al. pre-processes documents including decomposition of documents using tags into sub-text, Paik et al. does not output the result of the pre-processing into a JSON format. Thus, this change necessitates additional prior art in response to the applicant’s amendment.
Bringing in Huang et al. US PG Pub 2017/0270184 A1, Huang et al. pre-processing a document into JSON format at [0030] “The pre-processing module 102 analyzes the documents, marks the documents with a structured method and generates objects in a corresponding uniform format to be processed by the processing of the object classification module 106. As an example, Extensive Markup Language (XML) and JavaScript Object Notations (JSON) are common object notation approaches and easy for the machines to parse and process. The data pre-processing module 102 may represent the documents in such format.” As the inclusion of this reference is necessitated by an amendment it does not preclude making this action final.
Next, applicant asserts that Agrawal et al. teaches away from the claimed invention. Examiner agrees that Agrawal et al., in the cited paragraphs and elsewhere, teach mapping queries to lists of matching providers instead of matching queries to lists of matching documents. However, examiner fails to see where the amended claims 
Continuing to look at the aspects of amended claim 1, the aspect of original dependent claim 4, that the extracting of keywords from documents use an ontological databank, examiner notes that the prior art used for that dependent claim was Gardner et al. US PG Pub 2006/0053173 A1. Bringing that prior art up into the analysis of the amended claim 1 it seems clear that combining Gardner et al. with Paik et al. and Agrawal et al. would have resulted in the keyword extraction utilizing an ontological databank.
The examiner finding the applicant’s arguments unpersuasive, for the reasons laid out in the preceding paragraphs, claim 1, as well as the claims which depend on it and the claims 6 through 10 which recite functionally identical aspects as claims 1 through 5, remain rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The original claims 1 and 6 stated in the preambles, “wherein the database arrangement stores documents from at least one source”, however the amended claims remove this part without modifying the later references to the “at least one source”. As such, the first reference to the “at least one source” is “retrieves the document from the at least one source”. Without the removed phrase, or without removing the “the” before the first occurrence of “at least one source”, there is the expectation that there is already some special condition placed on the “at least one source”, but since that is the first reference to it in the amended claims indefiniteness is introduced into the interpretation of the claims. In the interest of continued prosecution the examiner has continued as if the removed phrase was still present to inform the definition of “at least one source”. Claims 2-5 and 7-10 being dependent on claims 1 and 6 respectively and failing to provide additional definition to the “at least one source” are thus also included in this rejection.

Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In amending claims 1 and 6 applicant narrowed the scope of “at least one source” to be “a private data source”. As such, the original dependent claims 2 and 7, which state that “the at least one source is at least one of a: public data source, private data source” improperly broadens the scope of “at least one source” to again be either public or private.  Claims 3 and 8, being dependent on claims 2 and 7 respectively and not further limiting the scope to again just private sources are thus also included in this rejection. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. US Pat 6076088 and further in view of Agrawal et al. U.S. PG Pub. 20050055327 A1, Gardner et al. U.S. PG Pub. 20060053173 A1, and Huang et al. US PG Pub 2017/0270184 A1.
Regarding claims 1 and 5, Paik, et al. teaches retrieving the documents from the at least one source (Paik, et al. col 3, lines 37-39, "The present invention provides an information extraction system that allows users to ask questions about documents in a database", col 4, lines 17-18, "this specific embodiment describes its use with news sources, medical literature, military instructional manuals, or the World Wide Web"); pre-processing the documents, wherein a given document is pre-processed based on source of the given document (Paik, et al. col 10, lines 49-51, "Document preprocessor 140 transforms raw digital data files of text into a uniform format suitable for further processing by the system."); and associating a document identifier with each of the documents (Paik, et al. col 21, lines 9-13, "The source information consists of the unique identification for the clause from which the CRC is extracted; the unique id of the sentence from which the clause extracted; and the unique id of the document from which the sentence extracted.").
Paik et al. does not teach wherein the at least one source is a private data source or creating an index for the database arrangement, wherein the index comprises document identifier listed corresponding to the extracted keyword. Agrawal et al. teaches wherein the at least one source is a private data source (Agrawal et al. [0046] “FIG. 1 portrays an exemplary overall environment in which a uniform search system and associated method for selectively sharing distributed access-control documents according to the present invention may be used.”), and creating an index for the database arrangement, wherein the index comprises document identifier listed corresponding to the extracted keyword (Agrawal et al. [0004]: "Contemporary search engines build inverted indexes that map a keyword to its precise locations in an indexed document.", Agrawal et al. [0051] “The providers 75, 80 authenticate searcher 40 at block 320 and respond with documents that match the keyword at block 325.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow for quick keyword searching and retrieval of many private documents, they would combine the uniquely identified document database storage from Paik, et al. with the assignment of an index of the keywords in private documents from Agrawal, et al.
Paik et al. also does not teach extracting keywords from the documents using an ontological databank. Agrawal et al. teaches extracting keywords from the documents (Agrawal, et al. [0004]: "Contemporary search engines build inverted indexes that map a keyword to its precise locations in an indexed document.") while Gardner et al. teaches using an ontological databank for keyword searches (Gardner, et al.: [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. and Gardner et al. with Paik, et al., that in order to allow for inverted index searching to retrieve related uniquely identified documents, they would combine the document cataloging and storage system from Paik, et al. with the extraction of keywords to make an index from Agrawal, et al. and the ontological database keyword searching from Gardner et al.
Paik et al. also does not teach wherein the documents are pre-processed for conversion thereof to a JavaScript Object Notation (JSON) format. Huang et al. teaches wherein the documents are pre-processed for conversion thereof to a JavaScript Object Notation (JSON) format (Huang et al. [0030] “The pre-processing module 102 analyzes the documents, marks the documents with a structured method and generates objects in a corresponding uniform format to be processed by the processing of the object classification module 106. As an example, Extensive Markup Language (XML) and JavaScript Object Notations (JSON) are common object notation approaches and easy for the machines to parse and process. The data pre-processing module 102 may represent the documents in such format.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Huang et al. with Paik et al., that in order to have document pre-processing convert the information into JSON format, they would combine the document pre-processing from Paik et al. with the outputting of processed documents into JSON format from Huang et al.
Regarding claims 2 and 7, Paik, et al. teaches wherein the at least one source is at least one of a: public data source, private data source (Paik, et al. col 4, lines 17-18, "this specific embodiment describes its use with news sources, medical literature, military instructional manuals, or the World Wide Web").
Regarding claims 4 and 9, Paik et al. and Agrawal et al. do not teach wherein the server arrangement extracts keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the server arrangement extracts keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al.: [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Paik, et al. and Agrawal, et al., that in order to augment the searched keywords to include similar terms, they would combine the document keyword indexing and storage method from Agrawal, et al. and Paik, et al. with the ontological keyword extension from Gardner, et al.
Regarding claims 5 and 10, Paik, et al. has already been shown to associate document with a unique identifier (see above), and thus by retrieving a document from a database in response to a query illustrates retrieving, from the database arrangement, documents corresponding to the document identifiers (Paik, et al. col 3, lines 49-52, "a set of documents is subjected to operations which extract concept-relation-concept triples (CRCs), which are stored in a data organization (such as a database) for query purposes.", col 9, lines 23-25, "The user interface software also presents the retrieved documents as a result of the query to the user").
Paik, et al. does not teach receiving, as a user-input, at least one of keywords stored in the index for the database arrangement. Agrawal, et al. teaches receiving, as a user-input, at least one of keywords stored in the index for the database arrangement (Agrawal, et al. [0051]: "The privacy-preserving index 210 returns to searcher 40 a list of providers 75, 80 containing documents that might contain those keywords at block 310.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow a user to quickly retrieve all documents containing a specified keyword, they would combine the document cataloging and storage system from Paik, et al. with the keyword inverted indexing and user driven searching from Agrawal, et al.
Paik, et al. teaches where the identified value from a search is the document(s) unique identifier (Paik, et al. col 21, lines 9-13, "The source information consists of [...] and the unique id of the document from which the sentence extracted."), but Paik, et al. does not teach identifying, from the index for the database arrangement, document identifiers associated with the user-input. Agrawal, et al. teaches searching on an index, but does not specify returning the document identifier (Agrawal, et al. [0051]: "Searcher 40 then searches those specified providers 75, 80 with the keywords annotated with the access privilege and authentication of searcher 40 (block 315)."). However together they teach identifying, from the index for the database arrangement, document identifiers associated with the user-input.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow a user to quickly retrieve all documents containing a specified keyword, they would combine the unique document identifiers from Paik, et al. with the document inverted indexing from Agrawal, et al.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paik, et al. US Pat 6076088 as applied to claim 1 above, and further in view of Hunt, et al. US PG Pub 20070239705 Al.
Paik, et al. does not teach wherein pre-processing the documents comprises obfuscation of confidential data, when the source of the documents is the private data source. Hunt, et al. teaches wherein pre-processing the documents comprises obfuscation of confidential data, when the source of the documents is the private data source (Hunt, et al. [0005]: "Other conventional systems use irreversible cryptographic algorithms, or one-way functions, such as MD-5 (also referred to as message digest 5), to obfuscate sensitive or confidential data.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Hunt, et al. with Paik, et al., that in order to prevent unauthorized viewing of sensitive data in searchable documents, they would combine the document cataloging and storage method from Paik, et al. with the obfuscation method from Hunt, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163